COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Bradley Robert Eddington v. The State of Texas
Appellate case number:      01-21-00424-CR
Trial court case number:    18-CR-2578
Trial court:                212th District Court of Galveston County
       On June 29, 2021, the trial court entered a Judgment Adjudicating Guilt against
appellant, Bradley Robert Eddington. In the judgment, Eddington was sentenced to
confinement in the Institutional Division of the Texas Department of Criminal Justice for
a period for five years. On June 30, 2021, Eddington filed a pro se notice of appeal with
the Galveston County District Clerk.
        The appellate record was due to be filed on August 30, 2021. See TEX. R. APP. P.
35.2. The clerk’s record was filed with the Court on September 3, 2021. But a reporter’s
record has not been filed. On September 2, 2021, the Clerk of this Court notified Eddington
that the court reporter for the 212th District Court of Galveston County notified this Court
that there is a reporter’s record for this appeal, but that Eddington had not made
arrangements to pay for the preparation of the reporter’s record. We further notified
Eddington that unless the reporter’s record was filed, or Eddington filed proof that payment
arrangements for the reporter’s record had been made, by October 4, 2021, the Court may
consider the appeal without a reporter’s record.
        As noted above, Eddington filed his notice of appeal pro se. In his pro se notice of
appeal, Eddington represents that “as of 6/29/21,” he has no attorney on appeal. However,
the clerk’s record filed in this appeal includes an August 11, 2020 “Notice of Appearance
of Counsel,” filed by Joseph F. Vinas, of Vinas & Graham, PLLC, appearing as counsel of
record on behalf of Eddington. The clerk’s record does not include any indication that the
trial court has permitted Vinas to withdraw as counsel for Eddington, nor that Vinas has
sought to withdraw as counsel of record for Eddington.
       Our records reflect that Vinas has not received correspondence from this Court
related to this appeal, because Eddington filed his notice of appeal pro se. However,
because the appellate record reflects that Vinas currently represents Eddington, and further
because a defendant generally does not have a right to hybrid counsel, we direct the Clerk
of this Court to add Vinas as counsel of record on the docket of this Court. See
Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (defendant generally not
entitled to hybrid representation); see also Thomas v. State, 286 S.W.3d 109, 113 (Tex.
App.—Houston [14th Dist.] 2009, pet. ref’d) (retaining jurisdiction over notice of appeal
filed pro se despite court-appointed counsel, concluding that “[d]isregarding appellant’s
notice of appeal would serve no purpose in this case”).
       Further, we notify the parties that this appeal may be considered without a reporter’s
record unless, within fourteen days of the date of this order, a reporter’s record is filed with
this Court, or Eddington files a written response with evidence that he has paid, or made
arrangements to pay, the fee for the preparation of the reporter’s record.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: ___October 19, 2021__